Citation Nr: 0815340	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 40 percent 
disabling for prostate cancer residual of bladder 
irritability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954, and from March 1956 to April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
granted a claim for service connection for residuals of 
prostate cancer and assigned an evaluation of 20 percent, 
effective August 12, 2004.

The Board notes that a May 2006 rating decision increased the 
veteran's evaluation to 40 percent, effective August 12, 
2004.  Since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board also notes that the veteran's July 2005 notice of 
disagreement (NOD) indicated that the veteran disagreed with 
the April 2005 denial of his claims for service connection 
for costochondritis, pneumonia, and bronchitis.  A December 
2005 statement of the case (SOC) was issued in regards to 
these issues.  However, the veteran indicated on his January 
2006 VA Form 9 Appeal that he only wished to appeal the issue 
of entitlement to an evaluation in excess of 40 percent 
disabling for prostate cancer residual of bladder 
irritability.  Therefore, the issues of entitlement to 
service connection for costochondritis, pneumonia, and 
bronchitis have not been properly appealed and are currently 
not before the Board.


FINDING OF FACT

The veteran's prostate cancer residual of bladder 
irritability is characterized by assertions of having to get 
up 5 to 6 times per night to void and wearing absorbent 
materials that must be changed 4 to 5 times per day.  
CONCLUSION OF LAW

The criteria for an evaluation of 60 percent, but no more, 
for the veteran's service-connected prostate cancer residual 
of bladder irritability have been met.  See 38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.3, 4.115(a), 4.115(b), Diagnostic 
Code 7528 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in October 2004, 
in which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for the issue on 
appeal.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claim.  The veteran appealed the initial 
evaluation assigned for his prostate cancer residual of 
bladder irritability and he was subsequently informed, by way 
of a March 2006 letter, as to the criteria for assigning 
appropriate disability ratings and awarding effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Additionally, the March 2006 letter specifically indicated 
the type of evidence considered in assigning a disability 
rating.

The Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  To the 
extent that this holding applies to appeals of initial 
ratings, the Board finds that any defects with regard to the 
Vazquez-Flores test are non-prejudicial.  While notification 
of the specific rating criteria was provided in the statement 
of the case (SOC), and not a specific preadjudicative notice 
letter, no useful purpose would be served in remanding this 
matter for yet more development.  As to the remaining 
elements, the March 2006 letter advised the veteran as to the 
criteria for assigning appropriate disability ratings and the 
type of evidence considered in assigning a disability rating.  
The veteran was questioned about his employment and daily 
life during the course of his February 2005 VA examination.  
The veteran provided statements in which he detailed the 
impact of his disability on his daily life.  The Board finds 
that the notice given, the questions directly asked, and the 
responses provided by the veteran show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  
Furthermore, as will be discussed below, the Board finds that 
the medical evidence in combination with the veteran's own 
statements support the award of an increased disability 
rating of 60 percent.  Thus, as the veteran clearly had 
actual knowledge of how to substantiate his claim, any 
failure to provide him with adequate notice is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (2007).   
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service, VA, and private medical records are in 
the file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).  

The veteran was provided a medical examination for his 
prostate cancer residual of bladder irritability most 
recently in February 2005.  The Board finds this examination 
report to be thorough and consistent with contemporaneous VA 
and private treatment records.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disability 
since he was last examined.  See 38 C.F.R. § 3.327(a) (2007).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
Therefore, the examination in this case, in addition to the 
treatment records and the veteran's own lay statements, 
provide an adequate record upon which to base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
\
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case, as the veteran timely appealed the rating 
initially assigned for his service-connected prostate cancer 
residual of bladder irritability within one year of the 
notice of the establishment of service connection for this 
disability, VA must consider whether the veteran is entitled 
to "staged" ratings to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's prostate cancer residual of bladder 
irritability has been rated as 40 percent disabling, 
effective August 12, 2004.  Specifically, the RO assigned the 
veteran a 40 percent rating based on his urinary frequency.  
The veteran seeks a higher rating.

Under the criteria for rating urinary frequency, a 40 percent 
rating contemplates a daytime voiding interval less than one 
hour, or; awakening to void five or more times per night.  
38 C.F.R. § 4.115(a) (2007).  This is the maximum rating 
allowed under the rating criteria for urinary frequency; 
thus, a higher rating cannot be assigned under this criteria.

Voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  Continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day warrants a 40 percent rating.  Voiding dysfunction 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day 
warrants a 60 percent rating.

The Board notes that the veteran has received both private 
and VA treatment for his disability.  A private treatment 
record from July 2004 indicated that the veteran had nocturia 
3 to 4 times per night.  See J.N.Z., M.D. treatment record, 
July 2004.  In October 2004, it was noted that the veteran 
had prostate cancer with obstructive voiding symptoms.  See 
Urology Center treatment record, October 2004.  It was also 
noted at this time that the veteran complained of urinary 
burning, incomplete emptying, frequency and urgency, and 
occasional stress urinary incontinence.  Id.  In November 
2004, the veteran was noted as having 2 episodes of bladder 
neck contracture.  See Urology Center treatment record, 
November 2004.  In December 2004, the veteran had a VA 
Medical Center (VAMC) urology consultation.  At this time, it 
was noted that the veteran had bladder irritability but that 
he voids with a good stream.  The veteran denied any pain, 
burning, dysuria or hematuria but reported urinating quite 
frequently and urgently with occasional incontinence.  

In February 2005, the veteran underwent a VA examination.  At 
this examination, the veteran reported that he urinates every 
2 hours and, during the nighttime, he wakes up every hour and 
a half.  He also reported urge incontinence.  

Recently, the veteran has asserted that he has to get up 5 or 
6 times a night to void and that he wears absorbent materials 
during the day which he has to change 4 to 5 times per day.  
See VA Form 9 Appeal, January 2006.  The veteran's wife 
submitted a statement in July 2005 stating that he urinates 5 
to 6 times per night. 

In Falzone v. Brown, 8 Vet. App. 398, 403 (1995), the Court 
held that a layperson was considered competent to testify as 
to the symptoms of a disability, such as pain.  In this 
regard, the Board acknowledges that the veteran is competent 
as a lay person to report that he experiences symptoms which 
require him to wear absorbent materials that need to be 
changed 4 to 5 times per day.  Thus, while the medical 
evidence of record does not specifically report that the 
veteran wears absorbent materials which must be changed 4 to 
5 times per day, the Board finds that the veteran is 
competent and credible to report such matters.  In addition, 
there is nothing in the medical evidence of record to 
contradict such statements.  In fact, it has consistently 
been reported that the veteran experiences the need to 
urinate frequently and urgently.  The February 2005 VA 
examination report specifically noted that the veteran 
experiences urge incontinence in that he urinated every 2 
hours and woke up every hour and a half.  Thus, the medical 
evidence does provide corroboration for the veteran's 
description.

In summary, based on the veteran's assertions that he wears 
absorbent materials that must be changed 4 to 5 times per 
day, and the lack of contradictory medical evidence, the 
Board will resolve doubt in the veteran's favor and grant an 
increased rating.  As such, the Board finds that a rating of 
60 percent, and no higher, is warranted for the veteran's 
service-connected prostate cancer residual of bladder 
irritability.  Assignment of staged ratings is not for 
application.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that a 60 percent rating is the maximum 
available evaluation allowed under the rating criteria for 
voiding dysfunction.  The Board has considered the remaining 
rating criteria relating to the genitourinary system.  See 38 
C.F.R. § 4.115 (2007).  However, the Board finds that there 
are no other diagnostic codes or rating criteria potentially 
applicable to the symptoms and manifestations of the service-
connected disability.

The Board has also considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this regard, 
the veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  There is no evidence that the veteran 
requires frequent or lengthy periods of hospitalization for 
his disability, and there is no evidence of any finding of 
exceptional limitation beyond that contemplated by the 
schedule of ratings.  The Board finds that the 60 percent 
evaluation adequately reflects the clinically established 
impairment experienced by the veteran.  As such, referral for 
extraschedular consideration is not warranted.




ORDER

Entitlement to a disability rating of 60 percent for prostate 
cancer residual of bladder irritability is granted, subject 
to the laws and regulations controlling the award of monetary 
benefits.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


